Gabrielli, J.
Appeal from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from benefits on the ground that he did not comply with the provisions of the Labor Law and Regulations of the Industrial Commissioner for the filing of a claim, registration and reporting (Labor Law, § 590, subds. 1, 8; § 596; 12 NVCRR 473.1). Claimant’s employment was terminated by a “ lay-off ” on April 23, 1966. On April 25 he went to an office where he had previously filed for unemployment benefits and learned from a receptionist in that office, which was actually a labor placement office, that the unemployment insurance office had been moved and was advised that an application for benefits was to be filed at the new location. He did not file a claim until May 31, 1966. Bis claim that he was misled in that he might not receive benefits, has been rejected by the board, wherein it was determined that he did not act diligently and that he erroneously acted on the alleged misinformation. Failure to comply with the statute and regulations may be excused upon satisfying the Commissioner that there was good cause for such noncompliance. Claimant’s explanation of his failure to file or even appear at the proper office for a period of some 36 days after visiting a placement office of the Department of Labor (and not an unemployment insurance office), under the circumstances here presented, created a factual issue for the board’s evaluation and, there being substantial evidence to sustain the board’s finding that claimant failed to exercise diligence in filing his claim, we may not disturb its determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Gabrielli, J.